5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    1 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4033

                                                          Here's What Really Happened to Korey Wise




                                                          Who Really Attacked the Central Park Jogger?



    Though there was no physical evidence to tie the boys to the crime, the mini-series
    depicts Fairstein of being immediately convinced of their guilt.

    The interrogations Fairstein oversaw led to four of the ve boys falsely confessing to
    the crime, resulting in lengthy prison sentences—until 2002 when a man named
    Matias Reyes confessed to the rape and his DNA supported his confession. Richardson,
    Santana, McCray, Salaam, and Wise were exonerated.

    Now, Fairstein's role in the convictions is being reexamined. After When They See Us
    was released last weekend, #CancelLindaFairstein started trending on Twitter, with
    users calling for a boycott of the prosecutor-turned-novelist's books. Last week, her
    publisher Dutton told the Associated Press it had "terminated its relationship" with
    Fairstein. And now, her literary agency has reportedly dropped her, as well.

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    Here's what to know about Fairstein's involvement in the case, the backlash it sparked,
    and what she's said about it all.




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 3/15
                                                                                                                                 P-APP003043
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    2 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4034




                                                          ADVERTISEMENT - CONTINUE READING BELOW




    Fairstein led the sex crimes unit of Manhattan's
    district attorney's ofﬁce.
    When jogger Trisha Meili was attacked in Central Park in 1989, Fairstein ran the city's
    sex crimes unit. She'd "earned a reputation as a erce advocate for victims," according
    to a 2002 New Yorker prole. "Despite her long career in government, no one ever
    mistook Fairstein for a dull bureaucrat. She wore ashy clothes, socialized with the
    city's wealthy and powerful, and developed a protable sideline as the author of best-
    selling legal thrillers."

    Before the Central Park jogger case, Fairstein was involved in the much-publicized case
    of Robert Chambers, the so-called "Preppy killer," who was convicted of a murder on
    Manhattan's tony Upper East Side.

                                                          ADVERTISEMENT - CONTINUE READING BELOW




    She continued to accuse the men of involvement in
    the jogger case.
    After three decades of service, Fairstein left the D.A.'s oﬃce and focused on writing
    novels.




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 4/15
                                                                                                                                 P-APP003044
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    3 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4035
    Fairstein has continued to defend her work on the Central Park jogger case. In fact,
    after Reyes confessed to the crimes and DNA supported his confession, Fairstein told
    the New Yorker, "I think Reyes ran with that pack of kids. He stayed longer when the
    others moved on. He completed the assault. I don't think there is a question in the
    minds of anyone present during the interrogation process that these ve men were
    participants, not only in the other attacks that night but in the attack on the jogger."




    Prosecutor Linda Fairstein pictured in 1990.
    New York Daily News Archive / Getty Images

https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 5/15
                                                                                                                                 P-APP003045
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    4 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4036
                                                          ADVERTISEMENT - CONTINUE READING BELOW



    The men and their lawyers have ercely denied any involvement, and they were
    awarded a $41 million settlement from the city of New York in 2014.

    Just last year, Fairstein defended the prosecution, writing in the New York Law
    Journal: "The confessions were not coerced ... The questioning was respectful,
    dignied, carried out according to the letter of the law and with sensitivity to the
    young age of the men."


    Today, Fairstein is a novelist.
    Fairstein lives in Manhattan and Martha's Vineyard and has written a series of books
    about the protagonist Alexandra Cooper, a ctional Manhattan assistant district
    attorney. Her most recent, Blood Oath, was released just last month. Her books have
    been New York Times bestsellers and have been translated to 12 languages. She's also
    written Devlin Quick Mysteries for kids.

                                                          ADVERTISEMENT - CONTINUE READING BELOW




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 6/15
                                                                                                                                 P-APP003046
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    5 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4037




    Today, Fairstein is a novelist.
    Robin Platzer / Getty Images


    In 2018, the Mystery Writers of America awarded her their prestigious Grand Master
    title, a lifetime achievement award. But just two days later, the group rescinded the
    award for the rst time after the decision was met with erce backlash from other
    authors because of Fairstein's involvement in the so-called Central Park Five case.

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    Writer Attica Locke tweeted: "As a member and 2018 Edgar winner, I am begging you
    to reconsider having Linda Fairstein serve as a Grand Master in next year’s awards


https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 7/15
                                                                                                                                 P-APP003047
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    6 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4038
    ceremony. She is almost singlehandedly responsible for the wrongful incarceration of
    the Central Park Five."

             .@EdgarAwards As a member and 2018 Edgar winner, I am begging you to
             reconsider having Linda Fairstein serve as a Grand Master in next year’s
             awards ceremony. She is almost singlehandedly responsible for the wrongful
             incarceration of the Central Park Five. 1/

             — attica locke (@atticalocke) November 27, 2018

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    “After profound reection, the Board has decided that M.W.A. cannot move forward
    with an award that lacks the support of such a large percentage of our members,” the
    group said.


    After backlash, Fairstein was dropped by her
    publisher and literary agency.
    A week after the series' premiere, Fairstein's publisher Dutton announced it had ended
    its relationship with the novelist, after days of backlash. A week later, Deadline
    reported ICM Partners, Fairstein's literary agency, had dropped her, as well.

    The hashtag #CancelLindaFairstein began trending after the series premiered, and a
    change.org petition called for publishers and booksellers to stop the production and
    sales of Fairstein's novels. As of this writing, more than 120,000 have signed it. The
    boycott has the support of at least two of the men she prosecuted, as well.

                                                          ADVERTISEMENT - CONTINUE READING BELOW



             In 1989 - I was 14. This movie has me so triggered. This could have
             happened to me and my friends and @LindaFairstein would have treated us
             the same. Everyone needs to see this movie and donate to @innocence
             project. #CancelLindaFairstein pic.twitter.com/t7ZU1MRBLX


https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 8/15
                                                                                                                                 P-APP003048
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    7 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4039
             — Gregg Bishop (@GreggBishopNYC) June 3, 2019

    "The truth comes out," Santana told TMZ about the backlash against Fairstein. "Even if
    it's 30 years later, she has to pay for her crime."

             Amazon & all other book retailers : Linda Fairstein Central Park ve book
             removal - Sign the Petition! https://t.co/B4tZTIUl8Z via @Change

             — Yusef Abdus Salaam (@dr_yusefsalaam) June 5, 2019

                                                          ADVERTISEMENT - CONTINUE READING BELOW




    Ava DuVernay reached out to Fairstein about the mini-
    series.
    Filmmaker DuVernay reached out to Fairstein when she was working on the
    miniseries. And Fairstein tried to control how she was portrayed, according to
    DuVernay.




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 9/15
                                                                                                                                 P-APP003049
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    8 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4040




    Felicity Huffman as Fairstein in "When They See Us."
    Netﬂix


                                                          ADVERTISEMENT - CONTINUE READING BELOW



    "Yes, I reached out to [victim] Ms. [Trisha] Meili, I reached out to Ms. Fairstein, I
    reached out to [prosecutor] Ms. [Elizabeth] Lederer, I reached out to [detective] Mr.
    [Mike] Sheehan—a lot of the key gures on the other side," DuVernay told The Daily
    Beast. "I informed them that I was making the lm, that they would be included, and
    invited them to sit with me and talk with me so that they could share their point of
    view and their side of things so that I could have that information as I wrote the script
    with my co-writers. Linda Fairstein actually tried to negotiate.

    "She tried to negotiate conditions for her to speak with me, including approvals over
    the script and some other things. So you know what my answer was to that, and we
    didn’t talk."

    Fairstein accused DuVernay of orchestrating the public campaign against her in a
    separate interview with The Daily Beast.

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    “She’s behind it,” Fairstein told The Daily Beast. “Her lies are behind it all.”

    She called the series "a basket of lies," and “a totally and completely untrue picture of
    events and my participation."

https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 10/15
                                                                                                                                 P-APP003050
5/13/2020Case    2:20-cv-00180-JLB-MRM
                             Who Is Linda Fairstein,Document
                                                     the Central Park46-22     Filed
                                                                     5 Prosecutor?      07/01/20
                                                                                   - 'When They See Us' Page    9 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4041

    Fairstein wrote an op-ed in the Wall
    Street Journal about her portrayal in
    the series.
    In a piece titled "Netix's False Story of the Central Park Five," Fairstein wrote: "Ms.
    DuVernay’s lm attempts to portray me as an overzealous prosecutor and a bigot, the
    police as incompetent or worse, and the ve suspects as innocent of all charges against
    them. None of this is true."

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    A lawyer who represented four of the ve men in their settlements responded in an
    interview with Esquire.

    "We know Matias Reyes committed the crime because his DNA conrmed it. When the
    DA reinvestigated the case, they concluded that he acted alone. One, it was his modus
    operandi for his nine rapes and murders that he committed in that part of New York in
    winter and spring of 1989," Jonathan Moore told me. "By denition, those statements
    [in the op-ed] are false."


    In response to the backlash, Fairstein has stepped
    down from her roles on various boards.
    This week, Fairstein stepped down from her role on the board at Safe Horizon, a
    nonprot supporting victims of domestic violence, Esquire has conrmed.

                                                          ADVERTISEMENT - CONTINUE READING BELOW



    “I do not want to become a lightning rod to inict damage on this organization,
    because of those now attacking my record of ghting for social justice for more than
    45 years,” Fairstein told the New York Post. She added that she was "sorry that the
    staﬀ [of Safe Horizon], through their CEO Ariel Zwang, declined to meet with me to
    learn the truths behind the inammatory and false narrative."


https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 11/15
                                                                                                                                 P-APP003051
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Who Is Linda Fairstein,                46-22
                                                    the Central Park          Filed
                                                                     5 Prosecutor?     07/01/20
                                                                                   - 'When They See Us'Page   10 of 97 PageID
                                                                                                       #CancelLindaFairstein Boycott 4042
    She told the paper she has also stepped down from roles at God’s Love We Deliver, the
    Joyful Heart Foundation, and her alma mater, Vassar College. The president of Vassar
    conrmed in a statement that Fairstein left the position on the board, "given the recent
    widespread debate over her role in the Central Park case."

    Fairstein didn't respond to Esquire's multiple requests for comment.


     KATE STOREY           Senior Staff Writer
     Kate is a writer for Esquire covering culture, politics, style, and lifestyle.




    Want more politics news and less politics noise?
    Our newsletter is your antidote.
            Enter your email address.                                                                I'M IN.




       Watch Next




                                                                       M O RE F RO M

                                                                             TV
https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 12/15
                                                                                                                                 P-APP003052
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Who Is Linda Fairstein,                46-22
                                                    the Central Park          Filed
                                                                     5 Prosecutor?     07/01/20
                                                                                   - 'When They See Us'Page   11 of 97 PageID
                                                                                                       #CancelLindaFairstein Boycott 4043




       How To Navigate Kimmy Schmidt's                                                  Trial By Media Re-Examines Scott
       Adventure                                                                        Amedure's Murder


                                                          ADVERTISEMENT - CONTINUE READING BELOW




       Jerry Stiller Broke His 'Seinfeld' Co-                                           How Jerry Stiller's Frank Costanza
       Stars                                                                            Was Born




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 13/15
                                                                                                                                 P-APP003053
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Who Is Linda Fairstein,                46-22
                                                    the Central Park          Filed
                                                                     5 Prosecutor?     07/01/20
                                                                                   - 'When They See Us'Page   12 of 97 PageID
                                                                                                       #CancelLindaFairstein Boycott 4044


       'Seinfeld' Actor Jerry Stiller Has Died                                          'The Last Dance' Finally Gave Us
       at 92                                                                            'Space Jam'




       The Best ‘Last Dance’ Tweets for                                                 James Jordan's Death Caused Mass
       Episodes 7 and 8                                                                 Speculation




       The True Story of the 'Waco' Siege                                               Trump Saluted the 'Class of Covid-19'
                                                                                        on 'SNL'




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 14/15
                                                                                                                                 P-APP003054
       Case
5/13/2020        2:20-cv-00180-JLB-MRM            Document
                             Who Is Linda Fairstein,                46-22
                                                     the Central Park          Filed
                                                                      5 Prosecutor?     07/01/20
                                                                                    - 'When They See Us'Page   13 of 97 PageID
                                                                                                        #CancelLindaFairstein Boycott 4045


                          TV         ENTERTAINMENT                  THE CENTRAL PARK FIVE ARE GOING TO THE EMMYS

        AVA DUVERNAY'S 'WHEN THEY SEE US' IS STILL TIMELY                                  'WHEN THEY SEE US' AND FALSE CONFESSIONS

          WHERE ARE THE CENTRAL PARK FIVE NOW?                               WHEN THEY SEE US IS NETFLIX'S MOST-WATCHED SHOW

                                                    LINDA FAIRSTEIN RESPONDS TO BACKLASH




                                        

    Newsletter                                                                     Digital Editions
    About Us                                                                       Media Kit
    Press Room                                                                     Contact Us
    Community Guidelines                                                           Advertise Online
    Customer Service                                                               Subscribe
    Other Hearst Subscriptions                                                     Give a Gift
    Events & Promotions                                                            Giveaways

        Hearst Men's and
    Enthusiast Media
    Group - A Part of
    Hearst Digital Media
    A Part of Hearst Digital Media
    Esquire participates in various afﬁliate marketing programs, which means we may get paid commissions on editorially chosen products
    purchased through our links to retailer sites.
    ©2020 Hearst Magazine Media, Inc. All Rights Reserved.

    Privacy Notice       Your California Privacy Rights        Interest-Based Ads        Terms of Use        Site Map

        Do Not Sell My Info




https://www.esquire.com/entertainment/tv/a27699384/linda-fairstein-netflix-when-they-see-us-central-park-5-prosecutor-boycott/                 15/15
                                                                                                                                 P-APP003055
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
             Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 14 of 97 PageID 4046
      SUNDAY, JUNE 28, 2020                SIGN IN / JOIN                                                                                     
                                  FRONT PAGE        FLORIDA      NATIONAL       COMMENTARIES          METRO      BUSINESS      EDUCATION       


       ENTERTAINMENT          HEALTH        FOOD     TECHNOLOGY         FLORIDA’S FINEST        SPORTS       POLITICS   WORLD



       ABOUT US        CONTACT US          OUR SISTER SITES        TRIBUTE TO OUR FOUNDER 




      Home       ENTERTAINMENT            DuVernay responds to Trump’s latest Central Park Five comments


      DUVERNAY RESPONDS TO                                                                                    FLORIDA COURIER ARCHIVES


      TRUMP’S LATEST CENTRAL                                                                                  JUNE 2020 (81)

      PARK FIVE COMMENTS                                                                                      MAY 2020 (110)

      June 19, 2019                                                                                           APRIL 2020 (102)

                                                                                                              MARCH 2020 (133)

                                                                                                              FEBRUARY 2020 (140)

                                                                                                              JANUARY 2020 (118)

                                                                                                              DECEMBER 2019 (92)

                                                                                                              NOVEMBER 2019 (79)

                                                                                                              OCTOBER 2019 (151)

                                                                                                              SEPTEMBER 2019 (175)

                                                                                                              AUGUST 2019 (167)

                                                                                                              JULY 2019 (192)

                                                                                                              JUNE 2019 (168)

                                                                                                              MAY 2019 (158)

      ATSUSHI NISHIJIMA/NETFLIX/TNS                                                                           APRIL 2019 (170)
      Ava DuVernay is shown with actor Jharrel Jerome on the set of “When They See Us.’’
                                                                                                              MARCH 2019 (159)

                                                                                                              FEBRUARY 2019 (108)
      BY ASHLEY LEE
                                                                                                              JANUARY 2019 (69)
      LOS ANGELES TIMES/TNS
                                                                                                              NOVEMBER 2018 (1)



https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]              P-APP003056
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 15 of 97 PageID 4047
      Ava DuVernay is not the least bit surprised that President Trump has                                   OCTOBER 2018 (3)

                                                                                                             SEPTEMBER 2018 (1)     
      doubled down on his stance regarding the men collectively labeled the
                                                                                                             APRIL 2018 (17)
      Central Park Five, whose wrongful conviction in the 1989 rape and
                                                                                                             MARCH 2018 (121)
      assault of Trisha Meili, and later exoneration, are recounted in the
                                                                                                             FEBRUARY 2018 (81)
      Netflix docudrama “When They See Us.”
                                                                                                             JANUARY 2018 (89)

      “It’s expected,” she said with a shrug on Tuesday night, after a                                       DECEMBER 2017 (107)

      Women in Entertainment and Writers Guild of America West                                               NOVEMBER 2017 (86)

      screening in Hollywood. “There’s nothing he says or does in relation                                   OCTOBER 2017 (60)

      to this case or the lives of Black people or people of color that has any                              SEPTEMBER 2017 (95)

      weight to it. It’s not our reality, there’s no truth to it.”                                           AUGUST 2017 (131)

                                                                                                             JULY 2017 (107)

      DuVernay — who created the limited series, and directed all four parts                                 JUNE 2017 (132)

      — made the comments in response to Trump’s remarks earlier                                             MAY 2017 (109)

      Tuesday, in which he refused to admit their innocence, or to apologize                                 APRIL 2017 (104)

      for placing full-page ads in four newspapers at the time that called for                               MARCH 2017 (126)

      the executions of five teenagers of color: Antron McCray, Kevin                                        FEBRUARY 2017 (84)

      Richardson, Yusef Salaam, Raymond Santana and Korey Wise.                                              JANUARY 2017 (96)

                                                                                                             DECEMBER 2016 (114)
      “You have people on both sides of that — they admitted their guilt,”                                   NOVEMBER 2016 (86)

      he told reporters at the White House. “If you look at Linda Fairstein                                  OCTOBER 2016 (93)

      and if you look at some of the prosecutors, they think the city should                                 SEPTEMBER 2016 (100)

      have never settled that case. So, we’ll leave it at that.”                                             AUGUST 2016 (97)

                                                                                                             JULY 2016 (113)
      TWEET LATER THAN EXPECTED                                                                              JUNE 2016 (89)

      After DuVernay responded lightheartedly to moderator Jemele Hill’s                                     MAY 2016 (95)

                                                                                                             APRIL 2016 (101)
      question about Trump — “I’m surprised it took so long, I was waiting
                                                                                                             MARCH 2016 (124)
      every day to get a tweet!” — she asserted that the five men were
                                                                                                             FEBRUARY 2016 (98)
      always innocent, and are free today. Therefore, the focus should be “so
                                                                                                             JANUARY 2016 (104)
      much more than rage-tweeting back and participating in the negativity
                                                                                                             DECEMBER 2015 (116)
      that’s so unproductive.”
                                                                                                             NOVEMBER 2015 (93)




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]            P-APP003057
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 16 of 97 PageID 4048
      “I wish I had a more juicy sound bite, but I don’t care,” she added,                                   OCTOBER 2015 (113)

      speaking alongside Robin Swicord and Attica Locke, who wrote                                           SEPTEMBER 2015 (94)

      episodes of the miniseries with DuVernay, Michael Starrbury and                                        AUGUST 2015 (94)

      Julian Breece.                                                                                         JULY 2015 (117)

                                                                                                             JUNE 2015 (97)

      “When They See Us” spans 25 years, beginning with the teens’ first                                     MAY 2015 (130)

      interrogations in 1989, featuring their 2002 exoneration, and                                          APRIL 2015 (108)

      culminating with the settlement reached with the city of New York in                                   MARCH 2015 (98)

      2014.


      Michael K. Williams, Vera Farmiga, John Leguizamo, Felicity
      Huffman, Niecy Nash, Blair Underwood and Joshua Jackson are
      among the ensemble cast.


      FALLOUT FOR AUTHORITIES

      The four-part Netflix project debuted on May 31 to critical acclaim
      and soon led to real-world fallout for the authorities involved.


      Fairstein, the head of the sex crimes unit in the Manhattan district
      attorney’s office at the time of the case, and who had prospered in her
      second career as a crime novelist, was dropped by her book publisher
      and her agency after a viewer-led petition went viral. (It currently has
      more than 200,000 signatures.)


      She also resigned from her board positions at Vassar College and
      charitable organizations God’s Love We Deliver and Safe Horizon.


      Fairstein subsequently penned a Wall Street Journal op-ed calling
      “When They See Us” “a series so full of distortions and falsehoods as
      to be an outright fabrication. … Ms. DuVernay does not define me,
      and her film does not speak the truth.”


      Similarly, Elizabeth Lederer, the lead prosecutor in the case, was fired


https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]            P-APP003058
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 17 of 97 PageID 4049
      from her teaching post at Columbia Law School, after a petition by the
      Columbia University Black Students’ Organization calling for her
      removal received nearly 10,000 signatures.


      Students previously pressed the university to remove Lederer in 2013,
      without success.


      Why are such steps of “restorative justice” only happening now, even
      though the Central Park Five were exonerated by DNA evidence and a
      confession from the true perpetrator in 2002 and were the subject of a
      well-received Ken Burns documentary in 2012?


      WHY DOCUMENTARY RESONATES

      Locke explained that this project in particular might be resonating with
      audiences to the point of demanding action because of its detailed
      exploration of gaslighting.


      “We are living in a time of cognitive dissonance, which is how you
      have Linda Fairstein’s ass talking all the stuff she’s talking about,”
      Locke said. “Lies [are] so easily bent to where you question your own
      sanity,” she continued. “That’s another reason why I think it resonates
      in this particular time: We are living in another time where we are
      being gaslit on a daily … basis.”


      “This exact thing could happen, and things that are very similar to this
      are happening right now as we sit here,” Swicord added.


      DuVernay also shared that she has grown close to the five free men,
      texting them almost daily.


      “They’re all different, they’re all beautiful, and they’ve taught me so
      much over the years,” she said. “It’s an honor to know them. It’s a
      privilege.”


https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003059
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 18 of 97 PageID 4050



           Like 0




      Previous article                                                                    Next article

      ‘WHEN THEY SEE US’ NOW                                        HARRIS SPEAKING TO
      THE MOST-WATCHED                                            SISTERS THROUGH NEW
      NETFLIX SERIES                                                   ESSENCE COLUMN




      LEAVE A REPLY




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003060
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 19 of 97 PageID 4051




       Name:*

       Email:*

       Website:

          Save my name, email, and website in this browser for the next
      time I comment.


        Sign me up for the newsletter!


         Post Comment




                                             FOLLOW US ON INSTAGRAM @FLCOURIER




                                                                               




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003061
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 20 of 97 PageID 4052




                        Your credible, reliable resource of news and information affecting African-American communities
                                                             across the state of Florida, USA.


                                                             Contact us: news@flcourier.com



                                                                                  




      FLORIDA COURIER ARCHIVES



      JUNE 2020

      MAY 2020

      APRIL 2020

      MARCH 2020

      FEBRUARY 2020

      JANUARY 2020

      DECEMBER 2019

      NOVEMBER 2019

      OCTOBER 2019

      SEPTEMBER 2019

      AUGUST 2019

      JULY 2019

      JUNE 2019

      MAY 2019



https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003062
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 21 of 97 PageID 4053
      APRIL 2019

      MARCH 2019

      FEBRUARY 2019

      JANUARY 2019

      NOVEMBER 2018

      OCTOBER 2018

      SEPTEMBER 2018

      APRIL 2018

      MARCH 2018

      FEBRUARY 2018

      JANUARY 2018

      DECEMBER 2017

      NOVEMBER 2017

      OCTOBER 2017

      SEPTEMBER 2017

      AUGUST 2017

      JULY 2017

      JUNE 2017

      MAY 2017

      APRIL 2017

      MARCH 2017

      FEBRUARY 2017

      JANUARY 2017

      DECEMBER 2016

      NOVEMBER 2016

      OCTOBER 2016

      SEPTEMBER 2016

      AUGUST 2016

      JULY 2016

      JUNE 2016

      MAY 2016

      APRIL 2016




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003063
DuVernay responds to Trump’s latest Central Park Five comments – Florida Courier
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 22 of 97 PageID 4054
      MARCH 2016

      FEBRUARY 2016

      JANUARY 2016

      DECEMBER 2015

      NOVEMBER 2015

      OCTOBER 2015

      SEPTEMBER 2015

      AUGUST 2015

      JULY 2015

      JUNE 2015

      MAY 2015

      APRIL 2015

      MARCH 2015




      © Copyright 2017, Central Florida Communicators Group LLC




https://flcourier.com/duvernay-responds-to-trumps-latest-central-park-five-comments/[6/28/2020 1:35:46 PM]   P-APP003064
       Case
5/13/2020       2:20-cv-00180-JLB-MRMObama
                                       Document        46-22‘That’s
                                           on Call-Out Culture: Filed    07/01/20
                                                                    Not Activism’         Page
                                                                                  - The New        23 of 97 PageID 4055
                                                                                            York Times


                                          https://nyti.ms/3385Wwg


Obama on Call-Out Culture: ʻThatʼs Not Activismʼ
The former president challenged young activists for being judgmental. “You should get over
that quickly,” he said.

By Emily S. Rueb and Derrick Bryson Taylor

Oct. 31, 2019


Former President Barack Obama made a rare foray into the cultural conversation this week,
objecting to the prevalence of “call-out culture” and “wokeness” during an interview about
youth activism at the Obama Foundation summit on Tuesday.

For more than an hour, Mr. Obama sat onstage with the actress Yara Shahidi and several
other young leaders from around the world. The conversation touched on “leadership, grass
roots change and the power places have to shape our journeys,” the Obama Foundation said,
but it was his remarks about young activists that have ricocheted around the internet, mostly
receiving praise from a cohort of bipartisan and intergenerational supporters.

“This idea of purity and you’re never compromised and you’re always politically ʻwoke’ and
all that stuff,” Mr. Obama said. “You should get over that quickly.”

“The world is messy; there are ambiguities,” he continued. “People who do really good stuff
have ﬂaws. People who you are ﬁghting may love their kids, and share certain things with
you.”

Mr. Obama spoke repeatedly of the role of social media in activism speciﬁcally, including the
idea of what’s become known as “cancel culture,” which is much remarked upon, but still
nebulously deﬁned. It tends to refer to behavior that mostly plays out on the internet when
someone has said or done something to which others object. That person is then condemned
in a ﬂurry of social media posts. Such people are often referred to as “canceled,” a way of
saying that many others (and perhaps the places at which they work) are fed up with them
and will have no more to do with them.

[What’s cancel culture really like? Ask a teenager. They know.]

Mr. Obama talked about conversations he’s had with his daughter Malia, who is a student at
Harvard with Ms. Shahidi.


https://www.nytimes.com/2019/10/31/us/politics/obama-woke-cancel-culture.html                                             1/3
                                                                                                   P-APP003065
       Case
5/13/2020       2:20-cv-00180-JLB-MRMObama
                                       Document        46-22‘That’s
                                           on Call-Out Culture: Filed    07/01/20
                                                                    Not Activism’         Page
                                                                                  - The New        24 of 97 PageID 4056
                                                                                            York Times

“I do get a sense sometimes now among certain young people, and this is accelerated by
social media, there is this sense sometimes of: ʻThe way of me making change is to be as
judgmental as possible about other people,’” he said, “and that’s enough.”

“Like, if I tweet or hashtag about how you didn’t do something right or used the wrong verb,”
he said, “then I can sit back and feel pretty good about myself, cause, ʻMan, you see how woke
I was, I called you out.’”

Then he pretended to sit back and press the remote to turn on a television.

“That’s not activism. That’s not bringing about change,” he said. “If all you’re doing is casting
stones, you’re probably not going to get that far. That’s easy to do.”

The audience erupted in applause, which was echoed by conservative pundits like Ann
Coulter.

“Good for Obama,” Ms. Coulter tweeted on Wednesday night, adding a parenthetical: “Not
sarcastic!”

Tomi Lahren, a conservative political commentator, said on “Fox & Friends” on Wednesday
that Mr. Obama’s comments made him look like “the voice of reason” and that “that’s when
you know the Democratic Party has gotten this bad.”

“What’s really nice to hear is Barack Obama standing up for our rights and our values of the
First Amendment,” Ms. Lahren said. “Just remember that we used to think Barack Obama
was bad.”

Tulsi Gabbard, a Democratic presidential candidate and a congresswoman from Mr.
Obama’s home state of Hawaii, seized on his words as a campaign message for her
supporters.

“In a nutshell, Obama is saying we all need a little more aloha spirit,” she tweeted. “Being
respectful & caring for one another. Not being so quick to judge. Not seeing everything as
black/white. I hope you’ll join me in bringing the spirit of aloha to the White House.”

Another Democratic presidential candidate, Andrew Yang, also championed the message on
Twitter.

“He is right on all counts,” Mr. Yang said.

Others called out the 44th president for being “paternalistic.”



https://www.nytimes.com/2019/10/31/us/politics/obama-woke-cancel-culture.html                                             2/3
                                                                                                   P-APP003066
       Case
5/13/2020       2:20-cv-00180-JLB-MRMObama
                                       Document        46-22‘That’s
                                           on Call-Out Culture: Filed    07/01/20
                                                                    Not Activism’         Page
                                                                                  - The New        25 of 97 PageID 4057
                                                                                            York Times

Michael Arceneaux, the author of “I Can’t Date Jesus: Love, Sex, Family, Race, and Other
Reasons I’ve Put My Faith in Beyoncé,” said he didn’t “need lessons about ʻbeing woke’ and
ʻcancel culture’” in an op-ed for The Independent.

“I am never quite sure if Obama really thinks this naïvely or if he’s trying to convince certain
sects of the population — notably young black folks, whom he just loves to lecture — that it’s
better to coddle white people about their prejudices with the hopes of growth rather than
speak our minds as we see ﬁt,” he said.

Since leaving ofﬁce in January 2017, the former president has mostly remained out of the
public fray. Most of his appearances have focused on discussing the integrity of the political
system and similar themes.

Following tradition, Mr. Obama initially refrained from publicly criticizing his successor. But
during the run-up to the 2018 midterms, he called President Donald J. Trump a threat to
American values while speaking to students at the University of Illinois at Urbana-
Champaign.

He has occasionally returned to the campaign trail to rally black voters and, more recently,
has been working behind the scenes to advise Democratic presidential hopefuls. But he has
yet to make an endorsement.
Jonah Engel Bromwich contributed reporting




https://www.nytimes.com/2019/10/31/us/politics/obama-woke-cancel-culture.html                                             3/3
                                                                                                   P-APP003067
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 26 of 97 PageID 4058




                                                                                     P-APP003068
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 27 of 97 PageID 4059




                                                                   P-APP003069
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 28 of 97 PageID 4060




                                                                   P-APP003070
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 29 of 97 PageID 4061




                                                                   P-APP003071
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 30 of 97 PageID 4062




                                                                   P-APP003072
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    31 of 97 PageID 4063
                                                                                              5 · Change.org




#CancelLindaFairstein Justice for the Central
Park 5




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    1/17
                                                                                                     P-APP003073
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    32 of 97 PageID 4064
                                                                                              5 · Change.org




2,289 have signed. Let’s get to 2,500!




Jemima Gordon signed 19 hours ago




Liz Parody signed 1 week ago




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    2/17
                                                                                                     P-APP003074
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    33 of 97 PageID 4065
                                                                                              5 · Change.org




Ramani Wilson started this petition to Barnes & Noble and 2 others
Prosecutor Linda Fairstein coerced and convicted five innocent black boys of a crime they did not
commit in 1989. The Central Park jogger criminal case involved the assault and rape of a Caucasian
woman Trisha Meili, and was one of the most widely publicized cases of the decade. Fairstein accused
five boys ranging from ages 14 to 16 of the rape and assault, and abused their legal rights as she
manipulated them without the presence of their guardians. Korey Wise, Yusef Salaam, Raymond Santana,
Antron McCray and Kevin Richardson were wrongfully convicted in 1989 and served sentences that
ranged from 6 to 14 years in the system. Despite a serial rapist confessing to the crime and their records
being exonerated, Fairstein still profits off of the promotion and sale of her many books as an author. In
Netflix’s recent film When They See Us (2019), Ava DuVernay highlights the lives that were dehumanized
for decades because of this woman. We are asking Barnes and Noble, Amazon, Audible and any other
outlets that allow this woman to profit through their organizations to remove her books from their
platforms. Show consumers of color what our rights and stories mean to you!
Start a petition of your own

Start a petition of your own



This petition starter stood up and took action. Will you do the same?
Start a petition

Updates

8 months ago
2,000 supporters
1 year ago
https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    3/17
                                                                                                     P-APP003075
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    34 of 97 PageID 4066
                                                                                              5 · Change.org

Ramani Wilson started this petition

Reasons for signing




Jewel Watts·1 year ago
Linda Fairstein is a racist who is profiting off the Central Park 5. She should be jailed.
11·
Report



https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    4/17
                                                                                                     P-APP003076
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    35 of 97 PageID 4067
                                                                                              5 · Change.org




stephanie whittaker·1 year ago
how do you support a racist fraud.linda and her crime unit should be punished. any cases that she was
involved in should be reopened this not the first time they coerced someone. how many innocent people
of color have been incarcerated.they should be stripped of pension,book sales $ and all of them should
be tried in court.central park 5 and their family should be their judge and jury..si… Read more
9·
Report
View all reasons for signing
Report a policy violation

    Complete your signature

https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    5/17
                                                                                                     P-APP003077
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    36 of 97 PageID 4068
                                                                                              5 · Change.org

    First name
    Last name
    Email
    New York, 10010
      United States
      Display my name and comment on this petition
    Sign this petition
    By signing, you accept Change.org’s Terms of Service and Privacy Policy, and agree to receive
    occasional emails about campaigns on Change.org. You can unsubscribe at any time.




Today: Ramani is counting on you

Ramani Wilson needs your help with “#CancelLindaFairstein Justice for the Central Park 5”. Join
Ramani and 2,305 supporters today.
Sign this petition

Sign this petition




Petitions promoted by other Change.org users




  Promoted by 37 supporters




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    6/17
                                                                                                     P-APP003078
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    37 of 97 PageID 4069
                                                                                              5 · Change.org




  Spoon Jackson - A Poet 42 years in Prison is Seeking Redemption
                       Seeking Forgiveness - Seeking Redemption Stanley “Spoon” Jackson was barely out of
  his teens when in 1977 he took the life of another person. Spoon says: “I have been incarcerated 42
  years for murder with special circumstances. I had just turned 20 when I committed this crime. I take
  full ownership of and responsibility for my actions, which resulted in the death of a fellow human
  being. I offer the inform… Read more
  Sign the petition


  Promoted by 247 supporters




  Recall Tony Evers
  Tony Evers has proposed to give illegal aliens state issued identification and also calling for new gun
  laws, both violating his constitutional oath of office to protect citizens of Wisconsin, and uphold the
  US Constitution. I want one million signatures to recall him from the office of governor.


  Sign the petition


  Promoted by 375 supporters

https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    7/17
                                                                                                     P-APP003079
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    38 of 97 PageID 4070
                                                                                              5 · Change.org




  Cancellation of "Comedian" Kurt Metzger's (Public, Digital, and Social Media)
  Appearances
  During a public, virtual interview with 3 other comedians, comedian Kurt Metzger vehemently
  expressed that the Armenian Genocide of 1915 was a good thing and he is glad that it happened. The
  world community, the Armenian community of the United States, and human rights advocates across
  the country are cal… Read more
  Sign the petition


  Promoted by 327 supporters




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    8/17
                                                                                                     P-APP003080
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    39 of 97 PageID 4071
                                                                                              5 · Change.org




  Please Let Massachusetts Play Tennis!
  We support the leadership of Governor Baker's COVID-19 "Stay at Home" order that has made a big
  difference in reducing the Coronavirus infections. Recently, the Governor opened up Golf courses and
  for similar reasons we think it is imperative that tennis courts be opened as well. Massachusetts
  residents are eager to find ways to stay healthy, get some exercise, and enjoy recreation with their
  family all the while practicing sa… Read more
  Sign the petition


  Promoted by 5 supporters




  Free Gen. Mike Flynn! Judge Sullivan must dismiss the case today or resign!
  DC District Court Emmet Judge Sullivan has announced that he wants input about AG Barr's
  recommendation to dismiss the prosecution against Gen. Mike Flynn. All Americans should tell Judge
  Sullivan to "dismiss the case today." Too much evidence has been presented that the prosecutors did
  not reveal the truth about what was happening.

  Sign the petition



https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    9/17
                                                                                                     P-APP003081
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    40 of 97 PageID 4072
                                                                                              5 · Change.org

  Promoted by 201 supporters




  Funding from the Federal government to the State of New York
  On behalf of the family members and advocates of New Yorkers with intellectual and developmental
  disabilities (I/DD), we at the undersigned associations write to urge you to provide additional and
  meaningful funding from the federal government for the State of New York. The I/DD system is
  supported by more than 90 percent Medicaid funding, which provides the essential services that New
  Yorkers with I/DD rely on. New Y… Read more
  Sign the petition


  Promoted by 323 supporters




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    10/17
                                                                                                     P-APP003082
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    41 of 97 PageID 4073
                                                                                              5 · Change.org




  Yosemite National Park Employee Demands: COVID-19
  We are in unprecedented times due to COVID-19. In the middle of a pandemic the employees, of
  Aramark, which is corporation that leases the park, have been given a two-week notice to leave a
  place that many of them have called home for more than 10 years. Within this year-round tourist
  destination there is also community members who live in the park and call it their year-around home.
  These employees hol… Read more
  Sign the petition


  Promoted by 10 supporters




  Save the Oregon State Student Pharmacy
  Against the wishes of all pharmacy staff, Oregon State University has made the decision to close the
  on-campus pharmacy in June. Access to a pharmacy on campus can play a major role in a prospective
  student’s decision to enroll at Oregon State University. Elimination of pharmacy services sends a
  disturbing message to potential students: Money is of greater priority than their health. This decision
  puts the health of t… Read more
  Sign the petition

https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    11/17
                                                                                                     P-APP003083
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    42 of 97 PageID 4074
                                                                                              5 · Change.org


  Promoted by 181 supporters




  Re-Opening the Equestrian Industry
  The horse world is a large but small community, and many are suffering through this pandemic and
  crisis. We have come up with many solutions and suggestions to get barns reopened and trainers
  teaching again all with safety and health in mind. Horse barn owners and trainers have found that they
  are not eligible for unemployment, SBA loans and the payment protection program yet their bills also
  piling up. Thes… Read more
  Sign the petition


  Promoted by 5 supporters




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    12/17
                                                                                                     P-APP003084
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    43 of 97 PageID 4075
                                                                                              5 · Change.org




  Release all nonviolent inmates before its too late & covid-19 determines their fate!!!
  "Our lives matter too" The covid-19 pandemic seems to be a joking matter to some of the local officials
  currently responsible for making some rather serious decisions. One being possible life or death,
  when it comes to the issue of leaving nonviolent and traffic offenders sitting in jail. We all know its not
  a matter of i… Read more

  Sign the petition


  Promoted by 108 supporters




  Protect Public Safety: Stop Them From Closing the Marina Sheriff's Station!
  IMPORTANT: Please do not donate via the change.org prompt as we are not able to claim those funds.
  Instead, if you would like to make a donation directly to our efforts to keep the station open, please
  use this link. On Monday, May 4th, Los Angeles County Sheriff Alex Villanueva announced his plan to
  close the Marina del Rey Sheriff’s Station as of July 1st due to budget restrictions imposed on the Los
  Angeles County Sheri… Read more
https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    13/17
                                                                                                     P-APP003085
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    44 of 97 PageID 4076
                                                                                              5 · Change.org


  Sign the petition


  Promoted by 116 supporters




  Keep Saint Anne School, Fair Lawn, NJ, open.
  Pleasantries. We say this with all divine creation of profound respect, though we must voice our
  prevailing opinion. We in common are 8th graders of the Class of 2020 at Saint Anne School in Fair
  Lawn, NJ. Some of us have been brilliant students of Saint Anne School for 11 productive
  years. Currently, Saint Anne School has shut down because of a humble opinion of the Archdiocese of
  Newark during a pandemic. These opinio… Read more
  Sign the petition


  Promoted by 12 supporters




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    14/17
                                                                                                     P-APP003086
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    45 of 97 PageID 4077
                                                                                              5 · Change.org




  Reschedule Graduation
  Kids spend K-12 looking forward to walk across the stage to receive their diplomas. Since this
  pandemic seniors have been ripped of some of their best moments in their life! FWCS has chosen not
  to reschedule or taken any effort to reschedule graduation and prom. Leo high school has reschedule
  theirs in July!!! As Governor Holcomb said, “Our goal is to have all areas of the state reach Stage 5
  beginning July 4th. Even in … Read more
  Sign the petition


  Promoted by 68 supporters




  To allow visitors back in hospitals
  Please allow visitors back in hospitals! I have a 14 year old son who has a severe brain injury. I also
  have a very extensive family traveling from all over who want to see him. Please make this happen.

https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    15/17
                                                                                                     P-APP003087
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    46 of 97 PageID 4078
                                                                                              5 · Change.org




  Sign the petition


  Promoted by 18 supporters




  Student Loan Forgiveness for Nurses
  We request that members of Congress create a bill to automatically provide loan forgiveness at 100%
  for all practicing nurses. We propose that 25% of the loan balance would be forgiven for every year of
  service provided, up to a total of four years. This would apply to all practicing nurses, nurse educators
  who are working to prepare future healthcare providers, and advanced practice nurses. Current loan
  forgiveness p… Read more
  Sign the petition




    C O M PA N Y                                                                     C O MMUNI T Y

    About                                                                            Blog

    Impact                                                                           Press

    Careers

    Team

    S UPPO RT                                                                        C O NNE C T
https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    16/17
                                                                                                     P-APP003088
       Case
5/13/2020       2:20-cv-00180-JLB-MRM     Document
                                    Petition              46-22 Justice
                                             · #CancelLindaFairstein Filed
                                                                         for 07/01/20
                                                                             the Central Park Page    47 of 97 PageID 4079
                                                                                              5 · Change.org

    Help                                                                             Twitter

    Guides                                                                           Facebook

    Privacy

    Policies


       English (United States)




    © 2020, Change.org, PBC Certified B Corporation
    This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.




https://www.change.org/p/barnes-noble-cancellindafairstein-justice-for-the-central-park-5                                    17/17
                                                                                                     P-APP003089
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        48 of· Change.org
                                                                                                              book removal   97 PageID 4080
   Skip to main content



                  Start a petition
                  My petitions
                  Browse
                  Membership



                       Start a petition
                       Membership
       Log in          Browse
                       Search

                       Log in or sign up




  Log in

  Don't have an account? Sign up




                            Log in with Facebook
   Log in with Google


  or


  Email
  Password
  Forgot password?
   Log in

  By joining, or logging in via Facebook, you accept Change.org’s Terms of Service and Privacy Policy.




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       1/13
                                                                                                                          P-APP003090
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        49 of· Change.org
                                                                                                              book removal   97 PageID 4081




  Linda Fairstein Central Park five book removal




  239,863 have signed. Let’s get to 300,000!



https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       2/13
                                                                                                                          P-APP003091
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        50 of· Change.org
                                                                                                              book removal   97 PageID 4082




  Ryan Swink started this petition to Amazon & all other book retailers and 1 other

  Linda Fairstein achieved her fame & fortune through her wild imagination & at the expense of five INNOCENT children’s pain...
  let’s start off with why this petition was started , Linda Fairstein led a witch hunt against five teenage boys even though the physical
  evidence didn’t support her theory she raged on with one goal in mind & that was to get a conviction at any expense even the lives
  of teenage boys... she led the hunt that fundamentally changed these men’s lives forever & unfairly tarnished their reputation , you
  could almost say she hunted these boys for their lives & after securing the conviction she wanted & the spotlight being off the case
  Linda decided to do what she does best tell story’s , she became a fictional true crime writer once again using that imagination. I
  believe it to be fact that she’s led this whole entire crusade out of the aspiration of financial gain knowing the media coverage the
  case would generate & knowing if she secured a conviction regardless of the evidence her book career on true crime ( her career
  field ) would flourish... I believe her actions were led by her greed & desire to relevant maybe even famous & I believe these
  character flaws of hers led her to KNOWINGLY & WRONGFULLY hunt these boys into a conviction & because of her shameful
  past I am starting a petition to ask ALL retailers & book publishers to stop selling Linda Fairstein books or any product that has ties
  to her ...

  Start a petition of your own
  This petition starter stood up and took action. Will you do the same?
  Start a petition

  Start a pe tition of your own


  This petition starter stood up and took action. Will you do the same?

  Updates

  Great news publisher drops Fairstein

  linda fairsteins book published has announced they will be terminating her & that’s great news because our petition was likely a
  factor in that decision & that means we effectively made lasting change in some form hopefully , I honestly believe Linda Fairstein
  has dues to pay for her direct involvement in this unjust atrocity & what those young men has to endure especially being convicted
  not only in the court but in the form of public opinion I believe what we are doing is right , I think people should know what type of
  person Fairstein is & she absolutely deserves the criticism & backlash she’s receiving because me & hundreds of thousands of
  Great news publisher drops Fairstein
  people agree she’s a terrible human being & just a flat out scumbag!! & her legacy should be viewed as such .. & considering her
  publisher   finallybook
  linda fairsteins    tookpublished
                           a stand we’d  like amazonthey
                                     has announced     to remove   all books written
                                                           will be terminating her &by  her great
                                                                                     that’s off their
                                                                                                  newswebsite  immediately
                                                                                                         because            , dowas
                                                                                                                  our petition   thelikely
                                                                                                                                      right athing
  for once
  factor     amazon
         in that        & show
                  decision      your
                            & that   company
                                   means       has somemade
                                           we effectively  kind of  morals
                                                                 lasting   by removing
                                                                         change in some her
                                                                                        formproducts
                                                                                              hopefullyimmediately
                                                                                                         , I honestly believe Linda Fairstein
  has dues to pay for her direct involvement in this unjust atrocity & what those young men has to ...




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                          3/13
                                                                                                                          P-APP003092
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        51 of· Change.org
                                                                                                              book removal   97 PageID 4083




  Ryan Swink
  11 months ago
  View all updates

  Reasons for signing




  ollie williams·11 months ago
  I am signing the Petition to remove her books from Amazon and all other book retailers because Fairstein committed the criminal act
  of being a thief who stole the childhood of FIVE innocent children. She knowingly and willingly framed them for a crime that they
  did not commit and proceeded to profit financially from her crime by writing books further slandering these innocent children!!!!


          344

  ·
  Share
  ·
  Tweet
  ·
   Report




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       4/13
                                                                                                                          P-APP003093
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        52 of· Change.org
                                                                                                              book removal   97 PageID 4084




  NiEva Satcher·11 months ago
  I’m disgusted by Linda’s transgressions against the Central Park Five. She needs to pay restitution to these innocent men and be
  locked away for leading the witch hunt to falsely accuse and coerced these innocent boys. Justice needs to be served.


          279

  ·
  Share
  ·
  Tweet
  ·
   Report
  View all reasons for signing
   Report a policy violation


  Complete your signature

  239,863 have signed. Let’s get to 300,000!




  Geet Sukhwani signed 2 hours ago




  Noah Mcgrotty signed 6 hours ago
  First name
  Last name
  Email
  New York, 10010
  United States
   United States

https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       5/13
                                                                                                                          P-APP003094
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        53 of· Change.org
                                                                                                              book removal   97 PageID 4085
  New York
   NY
  10010
      Display my name and comment on this petition
   Sign this petition

  By signing, you accept Change.org’s Terms of Service and Privacy Policy, and agree to receive occasional emails about campaigns
  on Change.org. You can unsubscribe at any time.

   Sign this petition




  Today: Ryan is counting on you

  Ryan Swink needs your help with “Amazon & all other book retailers : Linda Fairstein Central Park five book removal”.
  Join Ryan and 239,885 supporters today.

   Sign this petition



  Today: Ryan is counting on you

  Ryan Swink needs your help with “Amazon & all other book retailers : Linda Fairstein Central Park five book removal”.
  Join Ryan and 239,885 supporters today.

   Sign this petition



  Petitions promoted by other Change.org users

  Promoted by 81 supporters




  Amazon: Allow Users to Filter by Made in USA, and Require Country of Origin

  We want to buy Made in USA products. Amazon has not listened. The problem is simple: for those of us who use Amazon, there is
  no reliable way to filter products by country of origin to support local manufacturers and businesses in the United States.
  Whether the goal is to support local businesses and jobs… Read more

   Sign the petition
  Promoted by 37 supporters
https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       6/13
                                                                                                                          P-APP003095
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        54 of· Change.org
                                                                                                              book removal   97 PageID 4086




  Spoon Jackson - A Poet 42 years in Prison is Seeking Redemption

                   Seeking Forgiveness - Seeking Redemption Stanley “Spoon” Jackson was barely out of his teens when in 1977 he
  took the life of another person. Spoon says: “I have been incarcerated 42 years for murder with special circumstances. I had just
  turned 20 when I committed this crime. I take full… Read more

   Sign the petition
  Promoted by 39 supporters




  Keep Nordstrom Annapolis Open

  Nordstrom Annapolis has been a part of the Annapolis community for over twenty years. With John Nordstrom cultivating a culture
  of excellence that the world has seldom seen, naturally, the store and its service took off in the local market. Loyal clients stepped
  up to support the store which offered… Read more

   Sign the petition
  Promoted by 76 supporters




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       7/13
                                                                                                                          P-APP003096
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        55 of· Change.org
                                                                                                              book removal   97 PageID 4087
  Reclassification of Pilates Studios and Micro Gyms

  As a small business owner, my boutique fitness studio/microgym employs numerous team members and supports clients to become
  healthy, a need more important now than ever. I have become increasingly concerned that my boutique fitness studio/micro-gym has
  been classified as a fitness center… Read more

   Sign the petition
  Promoted by 4 supporters




  Adjust the tuition for the Fall 2020 semester at CSULB!

  Tuition Tuition Fee: $2871 Facility: $5 Associated Students Inc: $68 Instructionally Related Activities: $25 University Student Union:
  $201 Student ID Card: $5 Student Excellence Fee: $173 Student Health Center: $75 Student Representation Fee (Optional): $2
  Total: $3425 Above is a breakdown of the CSULB… Read more

   Sign the petition
  Promoted by 86 supporters




  Recall PA Governor Tom Wolf

  PA State Governor Tom Wolf has used the threat of the COVID-19 virus to enact Emergency Powers in order to effectively usurp
  both the Federal and PA State Constitutions, as well as deny the Citizens of Pennsylvania the basic common Rights deemed
  "unalienable" by our founding fathers. These include the… Read more

   Sign the petition
  Promoted by 301 supporters




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       8/13
                                                                                                                          P-APP003097
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        56 of· Change.org
                                                                                                              book removal   97 PageID 4088




  Rose-Penmar Beautification & Safety Project

  The goal of this petition is to urge the City of Los Angeles to move the jurisdiction of the public walk path on the South Side of
  Penmar golf course to the Los Angeles Recreation and Parks Department. Once the strip of land’s jurisdiction is changed, it
  becomes park land and illegal to camp upon¹. Our community… Read more

   Sign the petition
  Promoted by 50 supporters




  Por los que no tienen voz

  En esta situación de emergencia no solo los humanos sufrimos las consecuencias, sino en todo sentido los seres vivos más
  desprotegidos. Ya nos conoces y sabes cuál es nuestra misión, somos Rescate Nefertiti una fundación de rescate animal sin fines de
  lucro. En verdad es muy triste y lamentable ver cómo… Read more

   Sign the petition
  Promoted by 4 supporters




  Reproduction Jem and the Holograms Line


https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       9/13
                                                                                                                          P-APP003098
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        57 of· Change.org
                                                                                                              book removal   97 PageID 4089
  In 1985, Hasbro Toys created a concept for a totally 80's Pop Star to come to life in the form of a fabulous fashion doll, with
  friends, playsets, vehicles, clothing, licensed products and a smash hit TV series that ran until 1988. In the subsequent years, the
  Jem brand has kept a diehard fanbase, while attracting… Read more
   Sign the petition
  Promoted by 50 supporters




  Inclusion of Physical Therapists in the Healthcare Workforce Resilience Act/ S.3599

  Many foreign born physical therapists who are also schedule A workers; currently working in the United States on temporary visas
  with approved immigrant petitions and have been stuck in green card backlog for decades. Physical therapists are licensed and
  regulated by states and work in various settings… Read more

   Sign the petition
  Promoted by 88 supporters




  LET ATHLETES PRACTICE SAFELY in Pennsylvania

  Many adults do not understand the impact COVID-19 has had on children, especially those that use sports as an outlet. Many teen
  athletes are mentally struggling during the PA COVID-19 statewide “stay in, stay safe” order. We understand why we need to stay
  in. We are not underestimating the severity of… Read more

   Sign the petition
  Promoted by 80 supporters




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       10/13
                                                                                                                          P-APP003099
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        58 of· Change.org
                                                                                                              book removal   97 PageID 4090




  Save Minor League Baseball In Small Towns

  You do not need to chip in at the end; please just sign and share! At the end of the 2020 baseball season, a contract between Major
  (MLB) and Minor League Baseball (MILB) expires. The new Major League Baseball proposal would eliminate 42 teams from the
  Minor League Baseball system. Most of these teams… Read more

   Sign the petition
  Promoted by 147 supporters




  NYC Landlords Unite! Demand Property Tax Relief For Struggling Landlords.

   This has been kicked around informally.. but we don't see any unified approach on the landlord side against tenants not paying their
  rent. We all know that there are tenants that can pay their rent, many of whom are getting severance, all of whom are getting stimulus
  checks and increased unemployment. They… Read more

   Sign the petition
  Promoted by 55 supporters




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       11/13
                                                                                                                          P-APP003100
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        59 of· Change.org
                                                                                                              book removal   97 PageID 4091
  Allow WV High School Baseball to play June through July

  COVID-19 upended a critical baseball season for many, if not all, high school baseball players. For our senior players, it may have
  been the last time they would be able to step out onto a baseball field; for other players, it was the season to get noticed by college
  prospects. It would be a season of lasts for some and… Read more

   Sign the petition
  Promoted by 460 supporters




  Save the City of Philadelphia Office of Arts, Culture, and the Creative Economy

  Philadelphia Mayor Jim Kenney released a revised budget for fiscal year 2021 in response to the coronavirus COVID-19 pandemic
  on May 1, 2020. Businesses have been closed and workers have been off the job for weeks, reducing the city's tax revenue
  significantly. The Office of the Department of Finance… Read more

   Sign the petition



     C O MPA N Y

     About
     Impact
     Careers
     Team

     C O MMUN IT Y

     Blog
     Press

     S UP P O R T

     Help
     Guides
     Privacy
     Policies

     C O N N EC T

https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       12/13
                                                                                                                          P-APP003101
       Case
5/13/2020       2:20-cv-00180-JLB-MRM
                              Petition · Amazon &Document          46-22
                                                 all other book retailers : LindaFiled   07/01/20
                                                                                  Fairstein                Page
                                                                                            Central Park five        60 of· Change.org
                                                                                                              book removal   97 PageID 4092
     Twitter
     Facebook


        English (United States)




     © 2020, Change.org, PBC Certified B Corporation
     This site is protected by reCAPTCHA and the Google Privacy Policy and Terms of Service apply.



   Sign this petition




https://www.change.org/p/amazon-all-other-book-retailers-linda-fairstein-central-park-five-book-removal?use_react=false                       13/13
                                                                                                                          P-APP003102
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 61 of 97 PageID 4093




                                                            ADVERTISEMENT




   BOOKS




  Central Park Five film sparks call to boycott ex-
  prosecutor Linda Fairstein’s books




  Author Linda Fairstein attends the 12th annual Authors In Kind Literary Luncheon at The Metropolitan Club on April 14, 2015, in
  New York City. A petition to urge booksellers and Fairstein’s publishers to drop her books has gained traction on the website
  Change.org. (Stephen Lovekin / Getty Images)

  By MICHAEL SCHAUB
  JUNE 6, 2019 | 10:49 AM




                                                                                                                P-APP003103
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 62 of 97 PageID 4094


  Critics of former New York City prosecutor Linda Fairstein are calling for a boycott of
  the attorney’s mystery novels after a new Netflix drama series reignited controversy
  about her prosecution of the Central Park Five in 1990.


  CNN reports that a petition to urge booksellers and Fairstein’s publishers to drop her
  books has gained traction on the website Change.org.


  “Linda Fairstein led a witch hunt against five teenage boys even though the physical
  evidence didn’t support her theory she raged on with one goal in mind & that was to
  get a conviction at any expense even the lives of teenage boys,” reads the petition,
  written by Ryan Swink. “I am starting a petition to ask ALL retailers & book publishers
  to stop selling Linda Fairstein books or any product that has ties to her.”


  Fairstein was the head of the sex crimes unit of the Manhattan district attorney’s office,
  and led the prosecution of five New York teenagers who were charged with the brutal
  rape and beating of Trisha Meili, a woman who was attacked while jogging in Central
  Park. Four of the arrested teens were African American and one was Latino.


  Four of the five youths confessed to the crime, but retracted their confessions shortly
  thereafter, saying they were coerced. All five were found guilty but their convictions
  were vacated in 2002 after an imprisoned rapist and murderer admitted he was the one
  who attacked Meili.


  Writer Linda Fairstein’s past as a prosecutor overseeing the Central Park Five case
  causes award controversy »


  The case has always been controversial, but it returned to the headlines recently after
  the debut of “When They See Us,” a miniseries based on the trial written and directed
  by Ava DuVernay and featuring actress Felicity Huffman as Fairstein.


  After the trial, Fairstein became a novelist, writing over 20 crime novels, most of which
  feature the character Alexandra Cooper, a New York prosecutor.




                                                                                P-APP003104
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 63 of 97 PageID 4095


                                               ADVERTISEMENT




  While “When They See Us” has returned the case to the national spotlight, Fairstein has
  been criticized for years by supporters of the Central Park Five who maintain that the
  prosecutor ignored the lack of any physical evidence tying the teenagers to the assault,
  and relied on false and coerced confessions to prosecute the youths.


  In November, the Mystery Writers of America announced it was withdrawing its
  planned Grand Master award for Fairstein, following criticism from authors like Attica
  Locke, the mystery novelist, who objected to the honor on Twitter.


  “I am begging you to reconsider having Linda Fairstein serve as a Grand Master in next
  year’s awards ceremony. She is almost singlehandedly responsible for the wrongful
  incarceration of the Central Park Five,” Locke wrote. “Just because she has a flourishing
  publishing career does not mean we should ignore her past — or her continued
  unwillingness to accept responsibility for ruining five innocent men’s lives.”


  Supporters of the boycott of Fairstein’s books took to Twitter to voice their opinions of
  the ex-prosecutor, using the hashtag #CancelLindaFairstein:

                                               ADVERTISEMENT




                    Vanessa
                    @V_Marie3

              Can you imagine how many others were wrongfully convicted because
              of @LindaFairstein . She doesn’t deserve to have any of her books in
              stores! #CancelLindaFairstein
                322 2:58 PM - Jun 2, 2019

                101 people are talking about this




                    Davon Clark
                    @DClark_World




                                                                                P-APP003105
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 64 of 97 PageID 4096




                         HP ⁷ 히나
                         @HP_heart_7

                Linda and the other detectives should be sent to jail themselves. An
                individual, even if supposedly acting on behalf of the law, should be
                held accountable. #CancelLindaFairstein and boycott her books. How
                dare she live lavish after ruining so many lives. #WhenTheySeeUs




                   124 7:39 PM - Jun 3, 2019

                   50 people are talking about this




   BOOKS




                                          Love a good book?
   Get the latest news, events and more from the Los Angeles Times Book Club, and help us get L.A. reading and
                                                     talking.



   Enter Email Address


                                                  SIGN ME UP




                                                                                             P-APP003106
  Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 65 of 97 PageID 4097
         Simon & Schuster: Drop Central Park Five Prosecutor Linda
         Fairstein




Sign the Petition
Name*




Email address*




ZIP Code*




Mobile phone




Would you be willing to record a 30 second video calling for justice for Bre? We'll use these videos on social media to create public
pressure!
   Yes      Unsure, please send me more information             No


Your personal comment: (optional)

 Your personal comment (optional)




                                                                                                                           required*

By taking action, you will also receive periodic communications from ColorOfChange. By providing your mobile
number you consent to receive cell phone and text communications from ColorOfChange and its aﬀiliated entities
concerning news and action opportunities. Message and data rates may apply. You can unsubscribe at any time by
texting STOP to 55156.

                                                                                                                                        /
                                                                                                            P-APP003107
Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 66 of 97 PageID 4098


                                   CANCEL LINDA




                          (/)




Simon & Schuster: Drop Central Park
Five Prosecutor Linda Fairstein




                                                                                     /
                                                                   P-APP003108
  Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 67 of 97 PageID 4099
**UPDATE: 6/7/2019** Dutton, a division of Penguin Random House, announced they will no longer be
publishing books by Linda Fairstein and dropped their publishing contract. Simon & Schuster still has not
made public comment.

*********

Linda Fairstein was one of the top prosecutors of the Central Park Five case and oversaw the young boys'
interrogation. She falsely prosecuted these young innocent Black boys and lied and altered evidence illegally to
gain convictions and false confessions. But that's not all. Fairstein was also instrumental in covering up Harvey
Weinstein’s sexual misconduct and worked directly as a consultant with his legal team to have the case dead in
weeks. Now, retired from her position as prosecutor and head of sex crimes unit for the Manhattan District
Attorney, a position she held from 1976-2002, she is proﬁting oﬀ her years as corrupt prosecutor by writing best-
selling crime novels with the publishing houses Simon & Schuster and Penguin Random House. Despite
Fairstein's long history of corruption in the Manhattan DA's oﬀice she has still been able to publish over ten
books with Simon & Schuster publishing house.

Antron McCray, Kevin Richardson, Yusef Salaam, Raymond Santana, and Korey Wise, all of whom were between
the age of 14-16 years old, spent between 7-14 years in a cage for a crime they didn't commit. And Linda Fairstein
made, and continues to make, thousands of dollars writing and selling crime novels with Simon & Schuster and
Random House based on her experiences as a corrupt prosecutor. Fairstein has built a false persona as a
crusader for sexual assault victims when in reality she allowed real predators, like Harvey Weinstein, to
walk free while making fake convictions against young innocent Black people. Fairstein does not deserve to
have a platform and should not be making money oﬀ the backs of young Black people who's lives she ruined.

This isn't the ﬁrst time Simon & Schuster has been pushed to drop racist writers from their roster. In 2017
they gave white supremacist Milo Yiannopoulos a six-ﬁgure book deal to express his racist, misogynistic, anti-
Trans and xenophobic beliefs. However, Color Of Change, along with the support of our members, was able to get
Milo’s book deal canceled. We can win again if we stand together. Join us in demanding Simon & Schuster and
Penguin Random House drop Linda Fairstein.

Will you sign the petition?

This petition will be delivered to Simon & Schuster:


Here is the Petition:




                                                                                                                     /
                                                                                             P-APP003109
“
Case Linda
     2:20-cv-00180-JLB-MRM           Document
           Fairstein was one of the top          46-22
                                        prosecutors      Filed 07/01/20
                                                    and oversaw             Pageof
                                                                the interrogation 68the
                                                                                      of Central
                                                                                         97 PageID    4100
                                                                                                 Park Five
      case. She falsely prosecuted young innocent Black boys and lied and altered evidence illegally to gain
      conviction and false confessions. Now, retired from her position as prosecutor and head of sex crimes unit
      for the Manhattan District Attorney, a position she held from 1976-2002, she is proﬁting oﬀ her years as a
      corrupt prosecutor by writing best-selling crime novels with your publishing house. We urge you to
      immediately drop Linda Fairstein.


      The coerced confessions that Fairstein unjustly secured resulted in the wrongful convictions of the Central
      Park Five, Antron McCray, Kevin Richardson, Yusef Salaam, Raymond Santana, and Korey Wise, all of
      whom were between the age of 14-16 years old and had to serve between 6 months to 13 years in prison
      for a crime they had nothing to do with. Now, 30 years later, all of the men are free and received $41
      million from New York City for malicious and false prosecution, racial discrimination, and emotional
      distress--much of this is due to the racist and malicious work of Linda Fairstein who still refuses to
      apologize and claims the men to be guilty, despite all know evidence that they are innocent.


      Racist prosecutors like Linda Fairstein should not be normalized, their experiences ruining the lives of
      Black people should not be glamorized and turned into best selling ﬁction novels, and they shouldn't be
      oﬀered platforms by publishing houses. This is why we demand that you drop Linda Fairstein.


      Thank you,




                                                                                                                    /
                                                                                              P-APP003110
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Publisher drops Central                46-22
                                                    Park Five prosecutor       Filed 07/01/20
                                                                         Linda Fairstein                Page
                                                                                         - News - Sarasota       69 of 97
                                                                                                           Herald-Tribune      PageID
                                                                                                                          - Sarasota, FL 4101




                     Publisher drops Central Park Five prosecutor
                     Linda Fairstein
                     By Associated Press
                     Posted Jun 8, 2019 at 8:57 AM
                     NEW YORK — Linda Fairstein has been dropped by her publisher as fallout
                     continues for the former Central Park Five prosecutor over the wrongful
                     conviction of five teens for the 1989 rape and beating of a female jogger.

                     On Friday, Dutton spokeswoman Amanda Walker confirmed a statement
                     that the publisher’s customer service line has been giving to inquiring callers,
                     saying that it had “terminated its relationship” with the best-selling crime
                     novelist. The publicist declined further comment.

                     Fairstein’s most recent book, “Blood Oath,” came out in March. Her other
                     books, many featuring the sex crimes prosecutor Alex Cooper, include
                     “Deadfall,” ″Killer Look” and “Devil’s Bridge.”

                     In a statement issued through Laura Rossi Public Relations, Fairstein said
                     Friday that she and Dutton had “decided to terminate their relationship.” The
                     statement also says that “Fairstein is the author of 24 books, including 16 New
                     York Times bestselling crime novels, as well as a nonfiction work that was a
                     New York Times Notable Book of the Year.”

                     Reached on her cell phone Friday, Fairstein declined further comment.

                     There has been renewed outcry regarding Fairstein’s role in the racially
                     divisive case following the release last month of Netflix’s “When They See Us,”
                     a miniseries directed by Ava DuVernay that dramatizes the events
                     surrounding the trial.

                     Fairstein had already resigned from at least two nonprofit boards as backlash
                     intensified and a #CancelLindaFairstein movement spread on social media.




https://www.heraldtribune.com/news/20190608/publisher-drops-central-park-five-prosecutor-linda-fairstein                                        1/3
                                                                                                                     P-APP003111
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Publisher drops Central                46-22
                                                    Park Five prosecutor       Filed 07/01/20
                                                                         Linda Fairstein                Page
                                                                                         - News - Sarasota       70 of 97
                                                                                                           Herald-Tribune      PageID
                                                                                                                          - Sarasota, FL 4102




                     Last year, the Mystery Writers of America took the rare step of withdrawing
                     a lifetime achievement after other authors protested, citing Fairstein’s role in
                     the Central Park case.

                     Fairstein was the top Manhattan sex crimes prosecutor when five black and
                     Latino teenagers were charged with the attack on the white jogger, which
                     became a symbol of the city’s soaring crime in the late 1980s. Donald Trump,
                     then known as a real estate developer, took out full-page newspaper ads
                     calling for the death penalty.

                     The teens said their confessions were coerced and their convictions were
                     overturned in 2002 after convicted murderer and serial rapist Matias Reyes
                     confessed to committing the crime alone. DNA linked him to it.

                     Fairstein observed the boys’ 1989 interrogation, conducted by another
                     prosecutor and police. She didn’t personally try the case.

                     Since its collapse, she has denied the teens were coerced and has defended
                     authorities’ conduct in the case, explored in a 2013 documentary by Ken
                     Burns.

                     The city reached a roughly $41 million settlement with the five the next year,
                     while not admitting any wrongdoing.

https://www.heraldtribune.com/news/20190608/publisher-drops-central-park-five-prosecutor-linda-fairstein                                        2/3
                                                                                                                     P-APP003112
       Case
5/13/2020       2:20-cv-00180-JLB-MRM            Document
                            Publisher drops Central                46-22
                                                    Park Five prosecutor       Filed 07/01/20
                                                                         Linda Fairstein                Page
                                                                                         - News - Sarasota       71 of 97
                                                                                                           Herald-Tribune      PageID
                                                                                                                          - Sarasota, FL 4103




https://www.heraldtribune.com/news/20190608/publisher-drops-central-park-five-prosecutor-linda-fairstein                                        3/3
                                                                                                                     P-APP003113
Publisher drops Central Park Five prosecutor Linda Fairstein
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 72 of 97 PageID 4104




Publisher drops Central Park Five
prosecutor Linda Fairstein
 By HILLEL ITALIE               June 7, 2019




 NEW YORK (AP) — Linda Fairstein has been dropped by her publisher as fallout continues
 for the former Central Park Five prosecutor over the wrongful conviction of five teens for the
 1989 rape and beating of a female jogger.



https://apnews.com/98524380b1b749dc988528a94d197207[6/27/2020 2:11:54 PM]      P-APP003114
Publisher drops Central Park Five prosecutor Linda Fairstein
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 73 of 97 PageID 4105
 On Friday, Dutton spokeswoman Amanda Walker confirmed a statement that the publisher’s
 customer service line has been giving to inquiring callers, saying that it had “terminated its
 relationship” with the best-selling crime novelist. The publicist declined further comment.

 Fairstein’s most recent book, “Blood Oath,” came out in March. Her other books, many
 featuring the sex crimes prosecutor Alex Cooper, include “Deadfall,” ″Killer Look” and “Devil’s
 Bridge.”

 In a statement issued through Laura Rossi Public Relations, Fairstein said Friday that she and
 Dutton had “decided to terminate their relationship.” The statement also says that “Fairstein
 is the author of 24 books, including 16 New York Times bestselling crime novels, as well as a
 nonfiction work that was a New York Times Notable Book of the Year.”

 Reached on her cell phone Friday, Fairstein declined further comment.

 There has been renewed outcry regarding Fairstein’s role in the racially divisive case following
 the release last month of Netflix’s “When They See Us,” a miniseries directed by Ava
 DuVernay that dramatizes the events surrounding the trial.


                                                               ADVERTISEMENT




 Fairstein had already resigned from at least two nonprofit boards as backlash intensified and a
 #CancelLindaFairstein movement spread on social media.

 Last year, the Mystery Writers of America took the rare step of withdrawing a lifetime
 achievement after other authors protested, citing Fairstein’s role in the Central Park case.

 Fairstein was the top Manhattan sex crimes prosecutor when five black and Latino teenagers
 were charged with the attack on the white jogger, which became a symbol of the city’s soaring
 crime in the late 1980s. Donald Trump, then known as a real estate developer, took out full-
 page newspaper ads calling for the death penalty.

 The teens said their confessions were coerced and their convictions were overturned in 2002
 after convicted murderer and serial rapist Matias Reyes confessed to committing the crime
 alone. DNA linked him to it.



https://apnews.com/98524380b1b749dc988528a94d197207[6/27/2020 2:11:54 PM]       P-APP003115
Publisher drops Central Park Five prosecutor Linda Fairstein
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 74 of 97 PageID 4106
 Fairstein observed the boys’ 1989 interrogation, conducted by another prosecutor and police.
 She didn’t personally try the case.

 Since its collapse, she has denied the teens were coerced and has defended authorities’
 conduct in the case, explored in a 2013 documentary by Ken Burns.

 The city reached a roughly $41 million settlement with the five the next year, while not
 admitting any wrongdoing.



                                                               ADVERTISEMENT




https://apnews.com/98524380b1b749dc988528a94d197207[6/27/2020 2:11:54 PM]      P-APP003116
Linda Fairstein Dropped By ICM Amid 'When They See Us' Backlash
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 75 of 97 PageID 4107
 ___




                                                                     HOME    ·   CELEBRITY

                         Linda Fairsein Dropped By Hollywood Literary
                              Agency Amid 'When They See Us' Backlash

                                     THE FORMER PROSECUTOR OF THE CENTRAL PARK FIVE CASE

                                     CONTINUES TO EXPERIENCE THE FALLOUT OF THE CRITICALLY

                                                            ACCLAIMED NETFLIX SERIES.




                                                                                               PATRICK MCMULLAN/PATRICK MCMULLAN VIA GETTY IMAGES




https://www.essence.com/celebrity/linda-fairstein-dropped-icm-when-they-see-us-backlash/[6/27/2020 2:17:10 PM]           P-APP003117
Linda Fairstein Dropped By ICM Amid 'When They See Us' Backlash
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 76 of 97 PageID 4108
    BY PAULA ROGO      ·   JUNE 12, 2019



    Former prosecutor Linda Fairsein has been dropped by her Hollywood literary agency ICM Partners, another
    blow in the fallout of Netfix’s When They See Us.


    The Ava Duvernay-directed dramatization of the Central Park Five jogger case includes a damaging portrayal
    of Feinsein’s botched invesigation of the fve innocent Black boys wrongfully convicted of raping Trisha
    Meili, who was jogging alone in New York City’s Central Park in April 1989.


    Deadline confrmed that ICM Partners cut ties with Fairsein after several successful years as the Hollywood
    agency ran her pos-prosecution career as a besselling author.


    The agency’s move comes a day after Fairsein defended her involvement in the case with a tone-deaf op-ed
    for the Wall Street Journal, calling DuVernay’s depiction of the case “full of disortions and falsehoods.”


       Ava DuVernay refects on the Central Park 5 incident from 1989
       …




                                                                            




    Fairsein has been the main focus of the backlash from the four-part series, which highlights the case’s racis
    invesigation. After losing their innocence and spending six to 13 years in prison each for the crimes, a serial
    rapis confessed to the crime, freeing the young men and exonerating them. Antron McCray, Yusef Salaam,
    Korey Wise, Raymond Santana, and Kevin Richardson eventually received a $41 million settlement from the
    city of New York in 2014.



https://www.essence.com/celebrity/linda-fairstein-dropped-icm-when-they-see-us-backlash/[6/27/2020 2:17:10 PM]   P-APP003118
Linda Fairstein Dropped By ICM Amid 'When They See Us' Backlash
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 77 of 97 PageID 4109

    The former prosecutor has already been forced to shut down her social media accounts and resigned from
    three non-proft boards. She was also recently dropped from her publisher and her Glamour magazine
    Woman of the Year award from 1993 was rescinded.
    ICM Partners has yet to comment on their decision to drop Fairsein.




                                                                          TOPICS:

                           NEWS          AVA DUVERNAY                 LINDA FAIRSTEIN                WHEN THEY SEE US




https://www.essence.com/celebrity/linda-fairstein-dropped-icm-when-they-see-us-backlash/[6/27/2020 2:17:10 PM]   P-APP003119
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 78 of 97 PageID 4110
                                                                            - Action Network




                                                                          STA RT ORG A N IZIN G   LOG IN OR SIG N UP




   Reopen Linda Fairstein's Cases NOW

     C Y VA N C E , M A N H AT TA N D I S T R I C T
          AT TO R N E Y 'S O F F I C E




                             43,180 Signatures Collected


                               Only 8,020 more until our goal of 51,200




                                   SI G N TH I S P E TI TI O N



            First Name



            Last Name



            Email *



            Zip/Postal Code *

          Not in the US?


          Text Input

            placeholder


          Would you be willing to record a 30-second video calling for Linda
          Fairstein's cases to be reopened? If so, check the box below and we'll
          be in touch with more information!

https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                                  1/7
                                                                                                  P-APP003120
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 79 of 97 PageID 4111
                                                                            - Action Network

              Yes
              Unsure, please send me more information
              No


            Comments




                                        A D D YO U R N A M E




          You may receive updates from Color Of Change, The Gathering for Justice, BYP100,
          Daily Kos, CREDO Action, VOCAL-NY, and Movement Alliance Project, the sponsors of
                                            this petition.


                                       Edit Subscription Preferences




                                                                                 Flag As Spam




   Linda Fairstein, the prosecutor responsible for the false
   prosecution of the 'Exonerated Five' (fka "the Central Park
   Five"), oversaw hundreds of cases during her tenure in the
   Manhattan DA's o ce. And there's no telling how many of
   those convictions should be overturned too.


https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              2/7
                                                                                                 P-APP003121
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 80 of 97 PageID 4112
                                                                            - Action Network

   Linda Fairstein committed a cruel act of injustice when she
   fought to prosecute the 5 innocent boys for a crime they did
   not commit. Linda used her power as a prosecutor to
   pursue these false convictions even though there was no
   physical evidence tying the boys to the rape. Even after the
   true rapist confessed, prompting a thorough investigation
   that illuminated every single place where the DA's o ce went
   wrong--including that none of the boys' coerced confessions
   actually matched the facts of the crime--Fairstein still to this
   day maintains that they were guilty of "something." This
   brazen denial of hard facts and evidence calls her judgment
   into question and the 30 years she wielded unchecked
   prosecutorial discretion and power.


   That's why we're joining Justice League NYC and other
   partners across the country to demand that DA Cy Vance
   immediately reopen all of Fairstein’s cases and conduct an
   independent audit. Ava Duvernay's powerful 4-part series
   When They See Us has brought Fairstein's wretched practices
   back out into the open and sparked new outrage. Prompted
   by the series, Linda has been forced to step down from the
   boards of 3 nonpro t organizations, Vassar College, dropped
   from one of her publishing companies, and have had awards
   rescinded. It's not enough just to a ect Fairstein's ability to
   pro t from this injustice--we have to make sure ALL of her
   past harms are undone. If there are any other people
   wrongfully convicted, like the 'Exonerated Five', then we must
   go back and clear their records. Will you join us in calling on
   Manhattan DA Cy Vance to do the right thing and review all of
   Fairstein's convictions?




          SPONSORED BY




https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              3/7
                                                                                             P-APP003122
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 81 of 97 PageID 4113
                                                                            - Action Network

                               COLOR OF CHANGE
                               O ak l an d , CA




          ADDITIO NAL S PO NS O RS




                               THE GATHERING FOR JUSTICE
                               New Yo rk , NY




                               BYP100



                               DAILY KOS



                               CREDO ACTION


                               VOCAL-NY
                               New Yo rk , NY




                               MOVEMENT ALLIANCE PROJECT
                               P h i l ad el p hi a, P A




           To: Cy Vance, Manhattan District Attorney's O                ce
           From: [Your Name]


           Dear Manhattan District Attorney Cy Vance,


           I am calling on you to reopen every case Linda
           Fairstein was assigned during her tenure as Deputy
           District Attorney in the Manhattan o ce from 1972 to
           2002 with an independent investigation and audit.
           During her tenure, Linda was responsible for securing

https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              4/7
                                                                                             P-APP003123
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 82 of 97 PageID 4114
                                                                            - Action Network

           the false convictions of 5 young innocent Black and
           Latino boys. Despite their case later being overturned
           and the men being completely exonerated due to DNA
           evidence, Linda has insisted that the men are still
           guilty. Her commitment to the false convictions she
           secured shows her commitment to injustice. You
           must reopen her cases to ensure there are not other
           people who’ve been wrongfully convicted of crimes at
           the hands of an overzealous prosecutor.


           It is your responsibility now as Manhattan DA to
           ensure that your o ce was not responsible for false
           convictions. We urge you to immediately hire an
           independent investigator to reopen all of Linda’s
           cases.




   Action Network is an open platform that empowers individuals and groups to organize for progressive
   causes. We encourage responsible activism, and do not support using the platform to take unlawful or
   other improper action. We do not control or endorse the conduct of users and make no representations of
   any kind about them.


   This website uses cookies for personalisation. Click here to learn more or change your cookie settings. By
   continuing to browse and submitting your information, you agree to our use of cookies.


   Maps powered by Mapbox.


   US zip codes to cities powered by SimpleMaps.com.


   Real-time campaign data for partners powered by HVR.


   GET H ELP
https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              5/7
                                                                                             P-APP003124
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 83 of 97 PageID 4115
                                                                            - Action Network

   Full documentation, knowledge base, and tutorial videos are available here.



   G E T IN TOUCH

   Send us an email with your name and your message at support@actionnetwork.org and we'll get back to
   you as soon as possible.



   WA N T T O PA R T N E R W I T H U S ?

   Action Network partners get access to our full range of tools, including the ability to upload activists and
   subscribe them to your list, create custom-branded email and page wrappers, and more. Join
   organizations large and small who've made the switch!


   Learn more about our partnerships →


   GET AROUN D                             ORG AN IZ E

   Home                                    Create Petition

   Our Toolset                             Create Event

   Partnerships                            Create Ticketed Event

   FAQ                                     Create Form

   About Us                                Create Fundraiser

   Find A Group                            Create Letter Campaign

   Help & Videos                           Create Call Campaign

   Trainings                               Create Email

   Billing FAQ                             Create Mobile Message

   API Documentation                       Mobile Message Inbox

   SQL Mirror DocumentationCreate Report

   oEmbed Documentation                    Create Query

   Found a bug?                            Search & Add Activists

   Contact Us                              Add Files

   Release Notes                           Create Group

   Renewable Energy

   Translators

   Blog

https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              6/7
                                                                                             P-APP003125
       Case
5/13/2020        2:20-cv-00180-JLB-MRM Document     46-22
                                         Reopen Linda Fairstein'sFiled  07/01/20
                                                                  Cases NOW            Page 84 of 97 PageID 4116
                                                                            - Action Network
   Privacy Notice

   Cookies Notice

   Terms Of Service

   Acceptable Use Policy




                                                                  S O C I A L I Z E W I T H US



                                                                                   




https://actionnetwork.org/petitions/reopen-linda-fairsteins-cases-now                                              7/7
                                                                                                 P-APP003126
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 85 of 97 PageID 4117

                                          80° New York City, NY  
                                                                                                           Login     FREE TRIAL
                                                                                                                       Free trial




    U.S.

    Central Park Five: Decision Not to Re-Open Linda
    Fairstein Case Blasted as a 'Disgrace'
    BY ALFRED JOYNER ON 6/18/19 AT 12:50 PM EDT




                                                                                                                           P-APP003127
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 86 of 97 PageID 4118




     SHARE                                                       



        U.S.            CENTRAL PARK FIVE                      CYRUS VANCE                NETFLIX         AVA DUVERNAY




    A
    disgrace."
                     ctivists have called the decision not to re-open the case history of the two
                     prosecutors involved in the wrongful conviction of the Central Park Five "a



    Manhattan District Attorney Cyrus Vance announced in a letter on Friday that he will
    not review the thousands of cases handled by former New York Assistant D.A. Linda
    Fairstein during her time as chief of the office's Sex Crime unit from 1976 to 2002, as
    well as those by veteran prosecutor Elizabeth Lederer. He has also declined activists'
    calls for Lederer, who still works as an assistant D.A. in Vance's office, to be fired.

    Both Fairstein and Lederer were involved in the prosecution and wrongful conviction
    of five black teenagers dubbed the Central Park Five, who were accused of the rape
    and assault of 28-year-old Trisha Meili in New York's Central Park in 1989.

                                                                                                                                ADVERTISEMENT




                                                      Your Multicloud Solutions
                                                      Experts


                                                                                                                           P-APP003128
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 87 of 97 PageID 4119
                                                      SPONSORED BY RACKSPACE

                                                      TECHNOLOGY

                                                      Find order in chaos. Simplify complex
                                                      systems. Put your cloud technology to
                                                      work. #SolvingTogether is possible wi…

                                                      See More




       Linda Fairstein attends Safe Horizon's 2014 Champion Awards at Pier Sixty at Chelsea Piers on April 30,
       2014 in New York City. There has been an outcry following the release of "When They See Us" over her
       involvement in the wrongful conviction of the Central Park Five.
       GETTY/NOAM GALAI



    The five youths, Antron McCray, Kevin Richardson, Yusef Salaam, Raymond
    Santana and Korey Wise, were pressured into giving false confessions by a


                                                                                                                           P-APP003129
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 88 of 97 PageID 4120
    prosecution spearheaded by Fairstein and Lederer, before being sentenced for a
    crime they did not commit.


    The group spent a number of years behind bars and were only exonerated of the
    crime in 2002 when serial rapist and murderer Matias Reyes confessed to attacking
    Meili. The following year they sued New York City for malicious prosecution, racial
    discrimination and emotional distress, with the case being settled for $41 million in
    2014.

                                                                                                                                ADVERTISEMENT




    The plight of the five has been brought back under the public spotlight following the
    release on Netflix of Ava DuVernay's miniseries When They See Us, which
    dramatizes how the five were wrongfully prosecuted and convicted for a crime they
    did not commit.

    Following the news that Vance will not re-open the cases of Fairstein and Lederer,
    activist and public advocate Jumaane Williams, who put in the initial request, told
    Newsweek, "I was extremely disappointed. The response was a disgrace to the office
    [of Manhattan D.A.] and for justice to the Central Park Five."




                                                                                                                           P-APP003130
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 89 of 97 PageID 4121


                                                                                                                                ADVERTISEMENT




    "I firmly believe Elizabeth Lederer should be fired but I understand that may take
    more time. But the fact there wasn't even a re-opening of the cases handled by
    Fairstein—that is atrocious. If Vance won't review it then he is part of the problem that
    we see in When They See Us," he added.




       The wrongfully convicted Central Park Five, clockwise from the top - Kevin Richardson (top left), Yusef
       Salaam (top right), Raymond Santana (bottom right), Korey Wise (bottom center) and Antron McCray (bottom
       left).
       GETTY IMAGES



         RELATED STORIES
         How Long Were the Central Park Five Incarcerated?
         Who is Korey Wise? Tragic Victim From Netflix Series 'When They See Us'
         Who Is Matias Reyes? Serial Rapist and Murderer in 'When They See Us'


    Williams said that he and his fellow activists would not give up their efforts to have the
    cases reviewed and that they were working out their next steps.

    "Myself and other advocates hope he reconsiders this. We will ask either the
    governor for an executive order for the cases to be re-opened or ask for the state to
    get involved," he said.

    "This is not a local story, or a national story, but an international story. Everyone is
    talking about this travesty of justice and if it happens once, it can happen again,"
    added Williams.


                                                                                                                           P-APP003131
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
Central Park Five: Decision Not to Re-Open Linda Fairstein Case Blasted as a 'Disgrace'
            Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 90 of 97 PageID 4122
                                                                                                                                 ADVERTISEMENT




    When They See Us has become a national sensation since it first aired on the web
    streaming platform on May 31, with Netflix announcing on June 12 that the drama has
    been their most watched series on Netflix in the U.S. every day since it premiered.

    The airing of the show has led to a backlash against Fairstein and Lederer. Seventy-
    two-year-old Fairstein, who has gone on to become a successful crime novelist, was
    dropped by her publisher following an outcry over her involvement in the prosecution
    of the Central Park Five. Lederer has also left her job at Columbia Law School
    following a petition asking the school to fire her.

    Writing for the Wall Street Journal, Fairstein called When They See Us an "outright
    fabrication."

                                                                                                                                 ADVERTISEMENT




    REQUEST REPRINT & LICENSING, SUBMIT CORRECTION OR VIEW EDITORIAL GUIDELINES



            SPONSORED CONTENT



                                                                                                 New York Launches
                                                                                                 New Policy For Cars
                                                                                                  Used Less Than 50
                                                                                                           Miles/Day
                                                                                          Do not pay your next car insurance bill until
                                                                                                                      you read this...

                 New York Drivers With No
                 DUI's Are Getting a Big Pay
                 Day in June




                                                                                                                           P-APP003132
https://www.newsweek.com/central-park-five-decision-not-re-open-linda-fairstein-case-blasted-disgrace-1444623[6/27/2020 2:27:02 PM]
  Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 91 of 97 PageID 4123
        Petition Delivery: Tell DA Cy Vance to Reopen Linda Fairstein's
        Cases NOW




Enter Your Info
Name*




Email address*




ZIP Code*




Mobile phone*




Will you attend?
   Yes

   No
   Maybe
                                                                                                     required*

By taking action, you will also receive periodic communications from ColorOfChange. By providing your mobile
number you consent to receive cell phone and text communications from ColorOfChange and its aﬀiliated entities
concerning news and action opportunities. Message and data rates may apply. You can unsubscribe at any time by
texting STOP to 55156.




                                                   SUBMIT




                                                                                                                 /
                                                                                         P-APP003133
 Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 92 of 97 PageID 4124




                                    (/)




Petition Delivery: Tell DA Cy Vance to
Reopen Linda Fairstein's Cases NOW




On Wednesday, September 25, Color Of Change and The Gathering for Justice will deliver over 42,000 petition
signatures to the oﬀice of Manhattan District Attorney Cy Vance. We are demanding that DA Cy Vance
immediately reopen Central Park Five then-prosecutor Linda Fairstein's cases.

                                                                                                              /
                                                                                         P-APP003134
 Case 2:20-cv-00180-JLB-MRM Document 46-22 Filed 07/01/20 Page 93 of 97 PageID 4125
  WHEN: Wednesday, September 25th at 11:00am EST


   WHERE: Manhattan District Attorney's Oﬀice - 100 Centre St., New York, NY 10013

Linda Fairstein, responsible for the false prosecution of the 'Exonerated Five' (fka "the Central Park
Five), oversaw hundreds of cases during her tenure in the Manhattan DA's oﬀice. And there's no telling how
many of those convictions should be overturned too. We refuse to stand by idly while even one person is
unjustly incarcerated or languishes in the criminal legal system due to Linda's failure as a prosecutor. With all that
we know of Fairstein's past as a prosecutor, DA Cy Vance should use his authority, stand on the side of justice,
and reopen Linda's cases so his oﬀice isn't responsible for another false prosecution.

We need to keep the pressure up and remind Cy Vance that we will not give up and will continue to hold him
accountable for the past actions of his oﬀice's prosecutors.

Will you join us in calling on DA Cy Vance to reopen her cases?




                                                                                                                         /
                                                                                                P-APP003135
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                                  Petition · Remove           46-22
                                                    Linda Fairstein       FiledCollege
                                                                    From Vassar 07/01/20         Page· 94
                                                                                       Board of Trustees     of 97 PageID 4126
                                                                                                         Change.org




Remove Linda Fairstein From Vassar College
Board of Trustees




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                             1/18
                                                                                                         P-APP003136
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                                  Petition · Remove           46-22
                                                    Linda Fairstein       FiledCollege
                                                                    From Vassar 07/01/20         Page· 95
                                                                                       Board of Trustees     of 97 PageID 4127
                                                                                                         Change.org




57,175 have signed. Let’s get to 75,000!




Jordan Limner signed this petition




Brittany Armstrong signed this petition




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                             2/18
                                                                                                         P-APP003137
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                                  Petition · Remove           46-22
                                                    Linda Fairstein       FiledCollege
                                                                    From Vassar 07/01/20         Page· 96
                                                                                       Board of Trustees     of 97 PageID 4128
                                                                                                         Change.org




Mari Robles started this petition to Vassar College Board of Trustees Vassar College
Linda Fairstein is currently sitting on the board of trustees of Vassar College. She oversaw the
prosecution of the Central Park jogger case as portrayed by actress Felicity Huffman on the
miniseries When They See Us, which exposes our broken U.S. legal system.
During a trial hearing in 1993, Yousef Salaam said he "was concerned about a criminal justice system that
would tolerate the conduct of the prosecutor, Linda Fairstein, who deliberately engineered the 15-year-
old's confession ... Fairstein wanted to make a name. She didn't care." Salaam still maintains that she
blocked his mother, aunt, and Big Brother mentor from seeing him during his interrogations and wrote
that the police did not let him have food or sleep for more than 24 hours.
As of July 2018, she still maintains that her team did nothing wrong and that "the questioning [of the
Central Park Five] was respectful, dignified, carried out according to the letter of the law and with
sensitivity to the young age of the men.”
Other organizations have recognized her central involvement in the case and have rescinded awards in
the past such as the Grand Master Award given to writers of mystery fiction.
As a member of the Vassar community, I do not wish for the college to be formally associated with her.
The boys she wrongfully helped imprison are our neighbors, brothers, sons. They are now men that have
been robbed of a life. I am writing this petition because I was emboldened by Vassar to do so. I remember
the words of Van Jones, CEO of Reform Alliance, this past commencement. I have been taught to fight
against injustice by my amazing professors and classmates. I call on Vassar alums and current students
to demand that she be taken off the board of trustees.
Start a petition of your own

Start a petition of your own




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                             3/18
                                                                                                         P-APP003138
       Case
5/13/2020       2:20-cv-00180-JLB-MRM         Document
                                  Petition · Remove           46-22
                                                    Linda Fairstein       FiledCollege
                                                                    From Vassar 07/01/20         Page· 97
                                                                                       Board of Trustees     of 97 PageID 4129
                                                                                                         Change.org

This petition starter stood up and took action. Will you do the same?
Start a petition

Updates




Petition to Hold Elizabeth Lederer Accountable
The Columbia University Black Students’ Organization, demands that Elizabeth Lederer step down from
her position at Columbia University Law School. They also demand that the Columbia University School
of Medicine revoke Linda Fairstein’s Award of Excellence. I have added the link to their petition to this
update. Please take the time to read their full statement and sign.
Petition to Hold Elizabeth Lederer Accountable
The Columbia University Black Students’ Organization, demands that Elizabeth Lederer step down from
her position at Columbia University Law School. They also demand that the Columbia University School
of Medicine revoke Linda Fairstein’s Award of Excellence. I have added the link to their petition to this
update. Please take the time to read their f…




https://www.change.org/p/vassar-college-remove-linda-fairstein-from-vassar-college-board-of-trustees                             4/18
                                                                                                         P-APP003139
